Citation Nr: 1129645	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  03-26 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to October 1973 and from August 1975 to March 1977 with subsequent inactive duty in the Louisiana Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The case is now under the jurisdiction of the Montgomery, Alabama RO.  

In an August 2005 decision, the Board denied service connection for a low back disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in December 2006, the Veteran's attorney and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for remand.  In a January 2007 order, the Court granted the motion, vacated the Board's August 2005 decision, and remanded the matter to the Board for further development and readjudication.  The Board remanded the Veteran's claim in July 2007 and June 2009 for additional development.  The case is now before the Board for further review.  

A hearing was held on April 8, 2004 in Milwaukee, Wisconsin, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

In a July 1978 decision, now final, the Board denied service connection for a back disorder, to include Scheuermann's disease of the thoracic, or middle, spine.  In an August 2000 rating decision, the RO found that no new and material evidence had been submitted to reopen a claim of service connection for Scheuermann's disease of the thoracic spine and the RO denied service connection for a low back disorder on the basis that the claim was not well grounded.  In the March 2002 decision, upon reconsidering that portion of its August 2000 rating decision which had denied service connection for a low back disorder as not well grounded, the RO denied the low back claim on the merits.  Accordingly, the issue on appeal is properly characterized as identified on the first page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The most persuasive evidence of record weighs against finding that a low back disorder is related to active service.


CONCLUSION OF LAW

A low back disorder was not incurred in active service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO did provide the appellant with notice in December 2001, prior to the initial decision on the claim in March 2002.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the December 2001 notice letter about the information and evidence that is necessary to substantiate his claim for service connection.  Specifically, the letter stated that the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service.

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  In particular, the December 2001 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim and that VA was requesting all records held by Federal agencies, including service treatment records, military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the December 2001 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  In addition, the letter stated that it was the Veteran's responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

Finally, the August 2007 letter notified the Veteran regarding the assignment of effective dates and disability ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  Although the letter was not sent prior to initial adjudication of the claim, the Veteran was given an opportunity to respond following this notice and the claim was subsequently readjudicated in an April 2008 supplemental statement of the case.  Therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Thus, the Board finds that the RO complied with the July 2007 remand and a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The service treatment records and VA treatment records were obtained in connection with the Veteran's case and reviewed by both the RO and the Board.  The Board recognizes that the Veteran also identified private medical treatment at Charity Hospital and VA medical treatment at the New Orleans, Louisiana VA Medical Center (VAMC).  However, Charity Hospital responded that there was no record of the Veteran and the New Orleans VAMC also responded that there were no medical records on the Veteran.  Therefore, no further development to obtain additional evidence is required.  In accordance with the Board's June 2009 remand, the RO requested the Veteran's records from the Social Security Administration (SSA) and associated the records with the claims file.  Therefore, the June 2009 remand directives have been completed and a remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, pursuant to the July 2007 remand, the Veteran was afforded VA examinations in February 2008, September 2008, and December 2008.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that the February 2008 VA examination report did not include a nexus opinion.  Therefore, the Veteran was afforded another VA examination in September 2008.  However, the September 2008 VA examination report was not adequate as the examiner did not perform a physical examination at the time the opinion was provided.  Thus, the Veteran was afforded another VA examination in December 2008.  The Board recognizes the Veteran's representative's contention that the December 2008 VA examination is inadequate.  Specifically, the Veteran's representative alleged that the examiner did not use the correct language when addressing whether the Veteran's low back disorder was related to active service and that a rationale for the stated opinion was not provided.  However, the Board finds that the December 2008 VA examination report is more than adequate.  The examiner reviewed the claims file, considered the Veteran's statements, and provided a medical opinion with supporting rationale.  Specifically, the examiner opined that it was less likely than not that the Veteran's disorder was incurred in service.  In addition, the examiner addressed the diagnosis of Scheuermann's disease during the Veteran's period of active service and explained that the disease was not related to the Veteran's current low back disorder.  The examiner then explained that the Veteran's low back disorder was consistent with natural aging and his body habitus.  Thus, the Board finds that the examiner used the correct language, in terms of probability, when addressing whether the Veteran's disorder was related to active service and provided another etiological cause for the Veteran's current low back disorder.  Therefore, the Board's July 2007 remand directive has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disorder.  

Initially, as noted in the Introduction above, the Board notes that in a July 1978 decision, now final, the Board denied service connection for a back disorder, diagnosed as Scheuermann's disease of the thoracic spine (the middle back).  In an August 2000 rating decision, while finding that no new and material evidence had been submitted to reopen a claim for service connection for Scheuermann's disease of the thoracic spine, the RO also denied service connection for a low back disorder.  The RO reconsidered its August 2000 rating decision under the VCAA in a March 2002 rating decision.  The issue of entitlement to service connection for Scheuermann's disease of the thoracic spine has been previously denied so it is not in appellate status at this time.  

The Veteran testified at his April 2004 hearing that his active military duties as a heavy equipment operator exposed his low back to trauma, resulting in his current low back disorder.  He explained that the operator's seat on the heavy equipment trucks and machines did not include any cushion from the traumatic shock of the working environment.  The Veteran also testified that he believes that he had a low back disorder in service, but that his treating physicians mistook his low back symptoms for those associated with this Scheuermann's disease of the thoracic spine.  He explained that he first obtained treatment for low back pain in service and that he received treatment sometime between 1977 and 1979 at both VA and private facilities, the VAMC and Charity Hospital, each located in New Orleans.

The Veteran's service treatment records for his period of service from June to October 1973 are absent for any complaints regarding the low back and do not include any findings or treatment for any low back disorder.  The September 1973 examination report shows that the Veteran's spine was clinically evaluated as normal.  The report of medical history shows that the Veteran denied experiencing any recurrent back pain.   

The service treatment records for the Veteran's period of active service from August 1975 to March 1977 show that the Veteran received treatment for complaints of neck and middle to low spine pain in October 1975.  The Veteran's initial complaints in October 1975 regarded the neck, or cervical spine, for which X-ray studies were obtained.  In June 1976, the Veteran reported that he had pain from the mid thoracic region to the lumbar area.  Another report of the same date shows complaint of mid thoracic back pain.  Physical examination revealed a mild muscle spasm deformity of the thoracic spine.  Findings regarding the low back or lumbosacral spine were not noted.  X-ray studies of the thoracic spine were obtained.  The diagnosis was Scheuermann's disease of the thoracic spine.  Records dated later in June 1976 indicate that X-ray studies had revealed some disc narrowing of the T-9, T-10 and T-11 disc spaces of the thoracic spine.  The Veteran was issued a back brace in September 1976.  The November 1976 examination report shows that a history of complaints of lower to mid thoracic spine pain for the past one and a half years was noted.  On examination, tenderness was limited to the T-6 to T-12 disc area.  The January 1977 examination report indicates a history of Scheuermann' s disease of thoracic spine discs, T6, 7 and 8.  In a Statement of Medical Condition, dated March 1977, immediately prior to his separation from service, the Veteran indicated that there had been no change in his medical condition.  Additionally, the July 1978 examination report for a period of later inactive duty shows a normal spine on physical examination.  At that time, as before, the Veteran again denied any recurrent back pain on the associated report of medical history.  

The post-service evidence of record shows initial treatment for low back pain in December 1999.  Although the Veteran reported that he received treatment for his back shortly after service, the Board notes that the identified facilities did not have any records pertaining to the Veteran.  The December 1999 VA treatment record shows that the Veteran reported a history of chronic low back pain, which he had only recently begun to notice.  The Veteran denied any recent back injury, but he admitted that earlier in 1999, he had been using heavy machinery in his work earlier that year and after his work, he could hardly move.  The assessment was chronic low back pain.

The March 2000 magnetic resonance imaging (MRI) report shows a moderate right neural foraminal narrowing at L5-S1, and severe left neural foraminal narrowing at L5-S1, with a possible left paramedian disc herniation at this level.  An October 2004 MRI and VA medical opinion statement show diagnoses of severe degenerative foraminal stenosis at L5-S1, worse on the left, with mild to moderate foraminal stenosis bilaterally at L4-5.  The VA medical opinion also discloses that the Veteran would not be able to return to his work as a heavy machine operator.

The Veteran was afforded a VA examination in December 2008.  The Veteran reported that the onset of his low back condition was in 1975 during service.  He reported persistent episodic pain until about 2000 after receiving steroid injections, and that the pain has progressively worsened since then.  The Veteran stated that around 1990, he rolled a piece of heavy equipment and sustained a head injury, but denied a back injury.  The diagnosis was listed as lumbar spine degenerative joint disease, L3-S1, not caused by or related to the diagnosis of thoracic spine developmental condition T6-8 (Scheuermann's disease).  The examiner opined that it was less likely than not that the lumbar spine degenerative joint disease was caused by or related to any incident during military service.  The examiner explained that mid-thoracic spine symptomatology cannot be confused with mid to lower lumbar spine symptoms.  Scheuermann's disease does not cause and is not related to the lumbar spine disc or joint disease.  The examiner opined that the Veteran's lumbar degenerative joint disease and disc bulging was consistent with natural aging and his body habitus.  The Board finds that the VA examiner's opinion is the most persuasive evidence of record with respect to the etiology of the Veteran's current low back disorder because the examiner performed an examination of the Veteran, reviewed the claims file, and provided an opinion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  Therefore, the Board finds that service connection is not warranted for a low back disorder.

In making the above determination, the Board has considered the Veteran's assertions that he has a current low back disorder that is related to active service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Although the Veteran is competent to describe symptoms of a low back disorder, he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current low back disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran's statements asserting a relationship between a current low back disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.  Moreover, the Board finds that the most persuasive evidence with respect to the etiology of the Veteran's current low back disorder is the December 2008 VA examination report.  The examiner has medical expertise and provided supporting rationale for the provided medical opinion including providing another etiological cause for the Veteran's current low back disorder.   

The Board also recognizes that service connection may be granted on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In this case, the Veteran has stated that he has experienced chronic back pain since 1975.  The Board recognizes that the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, he can attest to symptoms such as pain in his back.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the medical evidence demonstrates that the Veteran has reported a chronic history of back pain, the Board attributes more value to that of the competent medical evidence of record.  Indeed, although the service treatment records show that the Veteran complained of thoracic to mid lumbar pain, the Veteran was only diagnosed with Scheurmann's disease (affecting the thoracic spine) during active service.  In fact, there is no evidence of a low back disorder until 1999, decades after the Veteran's separation from active service.  In addition, the December 2008 VA examiner examined the Veteran, reviewed the claims file, and opined that the Veteran's current low back disorder was not incurred in active service and is likely related to his natural aging and body habitus.  Therefore, although the Veteran may have experienced symptoms of his low back disorder since service, these symptoms have not been attributed to his current disorder and his disorder has not been related to his period of active service.  Thus, the Board finds that service connection based on continuity of symptomatology is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, the evidence does not demonstrate any diagnosis of arthritis until decades after the Veteran's separation from active service.  Therefore, service connection cannot be granted on this basis.

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a low back disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


ORDER

Entitlement to service connection for a low back disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


